 1

 2   SHARON D. MAYO (SBN 150469)
     sharon.mayo@arnoldporter.com
 3   ARNOLD & PORTER KAYE SCHOLER LLP
     Three Embarcadero Center, 10th Floor
 4
     San Francisco, CA 94111
 5   Telephone: 415.471.3100
     Facsimile: 415.471.3400
 6
     CASSANDRA E. HAVENS (SBN 317241)
 7   cassandra.havens@arnoldporter.com
 8   ARNOLD & PORTER KAYE SCHOLER LLP
     777 South Figueroa Street, 44th Floor
 9   Los Angeles, CA 90017-5844
     Telephone: 213.243.4000
10   Facsimile: 213.243.4199
11
     Attorneys for Plaintiffs
12

13                                  UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
15

16   DORROUGH MUSIC PUBLISHING                            Case No.: 4:19-cv-07063-HSG
     COMPANY, ULTRA INTERNATIONAL
17   MUSIC PUBLISHING d/b/a ULTRA TUNES,                  ORDER
     MOUSE ON THA TRACK LLC, TRILL
18   PRODUCTIONS, NAUGHTY MUSIC,                          [CIVIL LOCAL RULE 7-11]
     NEUTRAL GRAY MUSIC, PURE LOVE
19   MUSIC, UH OH ENTERTAINMENT, INC.,
     and WUT’ SHAWAN-A DO MUSIC, INC.,
20
                            Plaintiffs,
21
             v.
22
     FILLMORE ENTERTAINMENT GROUP,
23   L.L.C. and LILY NGUYEN,

24                          Defendants.

25

26

27

28
                                                     ORDER
                                          Case No.: 4:19-cv-07063-HSG
 1                                                ORDER
 2          For good cause, the Court continues the initial case management conference currently
 3
     scheduled for February 11, 2020 to April 7, 2020 at 2:00 p.m.
 4

 5
     IT IS SO ORDERED.
 6

 7   Dated: 2/3/2020                                              _____________________________
                                                                  Hon. Haywood S. Gilliam, Jr.
 8                                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -2-
                                                  ORDER
                                           Case No.: 4:19-cv-07063-
                                                     HSG
